Norval, J.
In this lawsuit is involved the right of possession of certain property which was adjudicated by the trial court adversely to the defendant. Questions of fact alone are presented by the assignments of error and discussed in the briefs filed, which we are unable to review, since the bill of exceptions attached to the transcript is in no manner authenticated by the clerk of the district court. (Andres v. Kridler, 47 Neb., 585; Reuther v. Zimbleman, 50 Neb., 165, and cases there cited.)
Affirmed.
Harrison, J., not sitting.